Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the Invesco Ltd. 2010 Global Equity Incentive Plan (ST) of Invesco Ltd. of our reports dated February 26, 2010, with respect to the consolidated financial statements of Invesco Ltd. included in its Annual Report (Form 10-K) for the year ended December 31, 2009, and the effectiveness of internal control over financial reporting of Invesco Ltd. filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Atlanta, Georgia May 18, 2010
